DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP TSG-RAN WG4, R4-1813175, Meeting #88bis, Chengdu, China, 8-12 October 2018, “Change Request” NEC, 2018-09-28; whole document; pages 6: “Reasons for Change” (NEC).
Regarding claim 1, NEC teaches that a method of declaring Equivalent Isotropically Radiated Power (EIRP) for an operating frequency band of a base station (section 9.2.1 teaches declaring EIRP for operating frequency band). NEC teaches that declaring a first EIRP for a first frequency of the operating frequency band (reason for change and section 9.2.1 teaches declaring a EIRP for a frequency of the operating frequency band and declaration of two EIRP values corresponding to maximum frequency and minimum frequency are permitted when FBW (fractional bandwidth) is large). NEC teaches that declaring a second EIRP for a second frequency of the operating frequency band (reason for change and section 9.2.1 teaches declaration of two EIRP values corresponding to maximum frequency and minimum frequency are permitted when FBW (fractional bandwidth) is large). NEC teaches that declaring a third EIRP for a third frequency of the operating frequency band (reason for change and section 9.2.1 teaches declared EIRP value for the frequency range where the center frequency of carrier belongs to), wherein the third frequency is between the first frequency and the second frequency (reason for change and section 9.2.1 teaches declaration of two EIRP values corresponding to maximum frequency and minimum frequency and a third mid EIRP value), and wherein the second frequency is higher than the first frequency (reason for change and section 9.2.1 teaches declaration of two EIRP values corresponding to maximum frequency and minimum frequency).
Regarding claim 2, NEC teaches that declaring that, for a first frequency range between the first frequency and the third frequency (reason for change and section 9.2.1), EIRP is higher than the first EIRP (minimum or low) and lower than the third EIRP (mid) (reason for change and section 9.2.1), and declaring that, for a second frequency range between the third frequency and the second frequency (reason for change and section 9.2.1), EIRP is higher than the third EIRP (mid) and lower than the second EIRP (high or maximum) (reason for change and section 9.2.1). | 
Regarding claim 3, NEC teaches that a fractional bandwidth (FBW) value associated with the operating frequency band is larger than a threshold based on the width of supported frequency bands (reason for change and section 9.2.1).
Regarding claim 4, NEC teaches that the threshold is further based on an EIRP accuracy window (met EIRP accuracy) (reason for change and section 9.2.1). 
Regarding claim 5, NEC teaches that the first frequency is a lowest supported frequency (minimum) of the operating frequency band, the second frequency is a highest supported frequency (maximum) of the operating frequency band, and the third frequency is a middle frequency of the operating frequency band (reason for change and section 9.2.1 teaches declaration of two EIRP values corresponding to maximum frequency and minimum frequency and a third mid EIRP value).
 Regarding claim 6, NEC teaches that declaring one or more additional EIRPs for one or more additional frequencies of the operating frequency band, wherein the one or more additional frequencies are between the first frequency and the second frequency (reason for change and section 9.2.1 teaches declaration of two EIRP values corresponding to maximum frequency and minimum frequency and declaring three EIRP values).
Regarding claim 7, NEC teaches all the limitation as discussed in claim 1. Furthermore, NEC further teaches that determining a first EIRP for a first frequency of the operating frequency band (reason for change and section 9.2.1 teaches declaring a EIRP for a frequency of the operating frequency band and determining of two EIRP values corresponding to maximum frequency and minimum frequency are permitted when FBW (fractional bandwidth) is large). NEC teaches that determining a second EIRP for a second frequency of the operating frequency band (reason for change and section 9.2.1 teaches determining of two EIRP values corresponding to maximum frequency and minimum frequency are permitted when FBW (fractional bandwidth) is large). NEC teaches that determining a third EIRP for a third frequency of the operating frequency band (reason for change and section 9.2.1 teaches determining of two EIRP values corresponding to maximum frequency and minimum frequency and a third mid EIRP value), wherein the third frequency is between the first frequency and the second frequency, and the second frequency is higher than the first frequency (reason for change and section 9.2.1 teaches declaration of two EIRP values corresponding to maximum frequency and minimum frequency).
Regarding claim 8, NEC teaches all the limitation as discussed in claims 2 and 7. 
Regarding claim 9, NEC teaches all the limitation as discussed in claims 3 and 7. 
Regarding claim 10, NEC teaches all the limitation as discussed in claims 4 and 7. 
Regarding claim 13, NEC teaches all the limitation as discussed in claims 5 and 7. 
Regarding claim 14, NEC teaches all the limitation as discussed in claims 6 and 7. 

3.		Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP TSG-RAN WG4, R4-1813176, Meeting #88bis, Chengdu, China, 8-12 October 2018, “TP to TS38.141-2; Radiated transmit power requirement with wideband operation (6.2)” NEC, 2018-09-28; whole document; Sections 6.2.1 and 6.2.4.2 (called NEC 6.2).
Regarding claim 15, NEC 6.2 teaches that method for testing a device (Section 6.2). NEC 6.2 teaches that obtaining the device, obtaining declared values associated with the device (Section 6.2.1 teaches device or equipment), and testing the device to determine whether the device is compliant with the obtained declared values (Section 6.2.1 teaches determining whether conformance with the provided declared values), wherein the device operates in an operating frequency band (Section 6.2.1 and Section 6.2.4.2), the declared values comprise a first Equivalent Isotropically Radiated Power (EIRP) for a first frequency of the operating frequency band (Section 6.2.1 and Section 6.2.4.2, where teaches declaring values for each EIRP (first frequency) for frequency range (first frequency range) of operating frequency band), a second EIRP for a second frequency of the operating frequency band (Section 6.2.1 and Section 6.2.4.2, where teaches declaring values for each EIRP (second frequency) for frequency range (second frequency range) of operating frequency band), and a third EIRP for a third frequency of the operating frequency band (Section 6.2.1 and Section 6.2.4.2, where teaches declaring values for each EIRP (third frequency) for frequency range (third frequency range) of operating frequency band), the third frequency is between the first frequency and the second frequency, and the second frequency is higher than the first frequency (Section 6.2.1 and Section 6.2.4.2, where teaches declaring values for each EIRP for frequency range of operating frequency band, and third frequency is the Centre frequency between first and second frequency).
Regarding claim 16, NEC 6.2 teaches that the first frequency is a lowest supported frequency of the operating frequency band, the second frequency is a highest supported frequency of the operating frequency band, and the third frequency is a middle frequency of the operating frequency band (Section 6.2.1 and Section 6.2.4.2, where teaches low frequency range and high frequency and mid frequency).

Allowable Subject Matter
4.		Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “determining the first EIRP, second EIRP, and third EIRP comprises calculating an equation given by: EIRP = TRP + D, where TRP represents total radiated power of the base station in dBm, and D represents directivity of the base station in dB1, and D= De + 10log(N), where Dg = 10log((4ℼAeff)/ λ² ), where Aer represents antenna aperture in squared meters and λ represents wavelength in meters” as specified the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mulcay (US 7,949,344) discloses Uncoordinated Microwave Paths in Coordinated Frequency Bands.
Taneja et al. (US 2021/0143893) discloses Efficient Operation of Relay Nodes in a Citizen Broadband Radio Service (CBRS) Network.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 7, 2022

John J Lee
/JOHN J LEE/
Primary Examiner, Art Unit 2649